                        Case 2:20-cv-02253-JJT Document 39 Filed 11/23/20 Page 1 of 1
                                            United States District Court
                                                     District of Arizona
                                                   Office of the Clerk
                Debra D. Lucas                                                           Michael O'Brien
     District Court Executive/Clerk of Court                                             Chief Deputy Clerk
Sandra Day O'Connor U. S. Courthouse, Suite 130                                   Evo A. DeConcini U.S. Courthouse
      401 West Washington Street, SPC 1                                             405 W. Congress, Suite 1500
        Phoenix, Arizona 85003-2118                                                 Tucson, Arizona 85701-5010




                                                   November 23, 2020



           To: All Parties/Counsel of Record


                    Re: Cheek, v. Gurstel Law Firm, P.C., et al.,
                        3:19-cv-00590

           Dear Parties/Counsel of Record:

           The above mentioned cause of action has been received in this district and has been
           assigned to the Honorable John J. Tuchi for all further proceedings. All future pleadings
           should now list the following complete case number: CV-20-2253-PHX-JJT.

           If any documents have been filed in North Carolina since the transfer of this case, please
           arrange with the Clerk there to send them to this office for filing.

           Sincerely,

           DEBRA D. LUCAS, DCE/CLERK


           By: s/M. Pruneau
               Deputy Clerk
